
	

114 HR 1541 : Preservation Research at Institutions Serving Minorities Act
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1541
		IN THE SENATE OF THE UNITED STATES
		December 1, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend title 54, United States Code, to make Hispanic-serving institutions eligible for technical
			 and financial assistance for the establishment of preservation training
			 and degree programs.
	
	
 1.Short titleThis Act may be cited as the Preservation Research at Institutions Serving Minorities Act or the PRISM Act. 2.Eligibility of Hispanic-serving institutions and Asian American and Native American Pacific Islander-serving institutions for assistance for preservation education and training programsSection 303903(3) of title 54, United States Code, is amended by inserting to Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))) and Asian American and Native American Pacific Islander-serving institutions (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))), after universities,.
		
	Passed the House of Representatives November 30, 2015.Karen L. Haas,Clerk.
